Exhibit 99.2 INTERIM MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE PERIOD ENDED SEPTEMBER 30, 2014 1 Management’s Discussion and Analysis (MD&A) (November 4, 2014) General This interim MD&A should be read in conjunction with the unaudited interim condensed Consolidated Financial Statements of Talisman Energy Inc. (‘Talisman’ or ‘the Company’) as at and for the three and nine month periods ended September 30, 2014 and 2013, and the 2013 MD&A and audited annual Consolidated Financial Statements of the Company. The Company’s interim condensed Consolidated Financial Statements have been prepared in accordance with International Accounting Standard (IAS) 34, Interim Financial Reporting within International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). Talisman’s financial statements are prepared on a consolidated basis and include the accounts of Talisman and its subsidiaries. Substantially all of Talisman’s activities are conducted jointly with others, and the condensed Consolidated Financial Statements reflect only the Company’s proportionate interest in such activities, with the exception of the Company’s investments in Talisman Sinopec Energy UK Limited (TSEUK) and Equion Energía Limited (Equion) which are accounted for using the equity method. Talisman’s investment in the Ocensa pipeline was accounted for using the equity method of accounting until December 19, 2013 when the Company sold its 12.152% equity interest. All comparisons are between the three month periods ended September 30, 2014 and 2013, unless stated otherwise. All amounts presented are in US$, except where otherwise indicated. Abbreviations used in this MD&A are listed in the section “Abbreviations and Definitions”. Unless otherwise indicated, amounts only reflect results from consolidated subsidiaries. Additional information relating to the Company, including its Annual Information Form (AIF), can be found on the Canadian System for Electronic Document Analysis and Retrieval (SEDAR) at www.sedar.com. 2 THIRD QUARTER 2 · Total production averaged 353,000 boe/d, with production from North America, Colombia, Southeast Asia and Algeria businesses at 323,000 boe/d. Production from ongoing operations in these regions was 318,000 boe/d. · Total liquids production averaged 135,000 boe/d, with North American production up 11%. · Net income for the quarter was $425 million compared to a net loss of $54 million in the previous year, mainly driven by mark-to-market gains on commodity derivatives, partially offset by decreased income tax recoveries and losses from the TSEUK joint venture. FINANCIAL AND OPERATING HIGHLIGHTS Nine Months Ended Sept 30, Q3 Q2 Q1 Q4 Q3 Q2 Q1 Q4 ($ millions, unless otherwise stated) Total revenue and other income1 Net income (loss) 97 ) Per common share ($) Net income (loss)2 ) Diluted net income (loss)3 ) Production4 (Daily Average - Gross) Oil and liquids (mbbls/d) Natural gas (mmcf/d) Total mboe/d (6mcf 1boe) 1. 2012 restated to reflect the change to equity accounting of Equion. Adjustments relating to TSEUK are effective for the period of December 17, 2012 to December 31, 2012 as the TSEUK joint venture was formed on December 17, 2012. 2. Net income (loss) per share includes an adjustment to the numerator for after-tax cumulative preferred share dividends. 3. Diluted net income (loss) per share computed under IFRS includes an adjustment to the numerator for the change in the fair value of stock options and after-tax cumulative preferred share dividends. 4. Includes the Company’s proportionate interest in production from joint ventures. During the third quarter of 2014, the Company had net income of $425 million compared to a net loss of $54 million in the same quarter in 2013 as a result of a gain on held-for-trading financial instruments compared to a loss in 2013, partially offset by decreased income tax recoveries and losses from the TSEUK joint venture. Higher production volumes from ongoing operations in the third quarter of 2014 were due principally to increases in North American production of both oil and liquids and gas as well as increases in oil production in Colombia from the Akacias field. 3 DAILY AVERAGE PRODUCTION Three months ended September 30 Gross before royalties Net of royalties Oil and liquids from Consolidated Subsidiaries (mbbls/d) North America 41 37 33 29 Southeast Asia 43 44 28 27 North Sea 14 12 14 12 Other 16 12 8 6 83 74 Oil and liquids from Joint Ventures (mbbls/d) TSEUK 12 20 12 20 Equion 9 9 7 8 21 29 19 28 Total oil and liquids from Consolidated Subsidiaries and Joint Ventures (mbbls/d) Natural gas from Consolidated Subsidiaries (mmcf/d) North America Southeast Asia North Sea 21 4 21 3 Other - Natural gas from Joint Ventures (mmcf/d) TSEUK 1 2 1 2 Equion 49 44 41 36 50 46 42 38 Total natural gas from Consolidated Subsidiaries and Joint Ventures (mmcf/d) Total Daily Production from Consolidated Subsidiaries (mboe/d) North America Southeast Asia 83 81 North Sea 18 13 18 13 Other 16 12 8 6 Total Daily Production from Joint Ventures (mboe/d) TSEUK 12 21 12 21 Equion 17 16 14 13 29 37 26 34 Total daily production from Consolidated Subsidiaries and Joint Ventures (mboe/d) Less production from assets sold or held for sale (mboe/d) North America 2 30 1 30 Southeast Asia 3 3 2 2 5 33 3 32 Total production from ongoing operations (mboe/d) 4 Nine months ended September 30 Gross before royalties Net of royalties Oil and liquids from Consolidated Subsidiaries (mbbls/d) North America 43 33 34 26 Southeast Asia 44 43 28 23 North Sea 13 14 14 14 Other 16 11 8 5 84 68 Oil and liquids from Joint Ventures (mbbls/d) TSEUK 16 19 16 19 Equion 9 10 7 8 25 29 23 27 Total oil and liquids from Consolidated Subsidiaries and Joint Ventures (mbbls/d) 95 Natural gas from Consolidated Subsidiaries (mmcf/d) North America Southeast Asia North Sea 19 7 19 7 Other - Natural gas from Joint Ventures (mmcf/d) TSEUK 2 2 2 2 Equion 47 42 38 34 49 44 40 36 Total natural gas from Consolidated Subsidiaries and Joint Ventures (mmcf/d) Total Daily Production from Consolidated Subsidiaries (mboe/d) North America Southeast Asia 85 80 North Sea 16 15 16 15 Other 16 11 8 5 Total Daily Production from Joint Ventures (mboe/d) TSEUK 17 20 16 19 Equion 17 16 14 14 34 36 30 33 Total daily production from Consolidated Subsidiaries and Joint Ventures (mboe/d) Less production from assets sold or held for sale (mboe/d) North America 12 31 11 31 Southeast Asia 3 5 2 3 15 36 13 34 Total production from ongoing operations (mboe/d) Production represents gross production before royalties, unless noted otherwise. Production identified as net is production after deducting royalties. Production from ongoing operations was 348 mboe/d, an increase of 3% compared to 2013 due principally to increased oil and liquids production in North America and Colombia, partially offset by lower production in TSEUK, due to phasing of turnaround activity and increased production declines. In North America, production from ongoing operations increased by 6%, from 154 mboe/d to 163 mboe/d. Capital investment in North America continues to be prioritized towards liquids-rich opportunities, primarily in the Eagle Ford and the Edson area, resulting in oil and liquids production from ongoing operations increasing 11% from 37 mbbls/d to 41 mbbls/d. Natural gas production from ongoing operations increased by 5% from 701 mmcf/d to 736 mmcf/d due principally to growth in the Marcellus and the Eagle Ford. 5 In Southeast Asia, total production from ongoing operations was stable at 122 mboe/d. Total oil and liquids production decreased by 2% due principally to a reduction of the Company’s production entitlement at HST/HSD in Vietnam, as the partner’s exploration carry was fully recovered and natural declines at Kitan in Australia. This was partially offset by increased production from Kinabalu in Malayisa as a result of continued platform debottlenecking and an infill drilling program. Natural gas production increased 1% due principally to increases in Corridor from facility expansion projects brought on-stream in December 2013 partially offset by decreased gas sales demand in PM3. Production in Norway increased by 38% due principally to prior year turnaround activity in Brage and Blane, increased gas export volumes at Veslefrikk and increased production at Varg as a result of the start-up of the Varg gas export in the first quarter of 2014. In the TSEUK joint venture, production decreased by 43% due principally to turnaround activity at Bleoholm and Tweedsmuir. In the Other segment, including the Equion joint venture, production increased 18% compared to 2013. Liquids production in Colombia increased due principally to additional long-term testing wells in Akacias. Algeria production increased due principally to increased liquids production at EMK from a liquids train brought online in 2014. VOLUMES PRODUCED INTO (SOLD OUT OF) INVENTORY1,2 Three months ended September 30 Nine months ended September 30 North America - bbls/d³ ) - ) - Southeast Asia - bbls/d ) ) North Sea – bbls/d ) 28 Other – bbls/d ) ) Total produced into (sold out of) inventory – bbls/d ) ) Total produced into (sold out of) inventory – mmbbls ) ) Inventory at September 30 - mmbbls 1. Gross before royalties. 2. Effective January 1, 2013, the North Sea volumes only include Norway. 3. Volumes exclude any amounts capitalized to PP&E. In the Company's international operations, produced oil is frequently stored in tanks until there is sufficient volume to be lifted. The Company recognizes revenue and the related expenses on crude oil production when liftings have occurred. Volumes presented in the “Daily Average Production” table represent production volumes in the period, which include oil volumes produced into inventory and exclude volumes sold out of inventory. Volumes in inventory increased from 1.9 mmbbls at June 30, 2014 to 3.1 mmbbls at September 30, 2014 due principally to increased inventories in Algeria and Southeast Asia, partially offset by decreased inventories in North America and the North Sea. 6 COMPANY NETBACKS1,2 Three months ended September 30 Gross before royalties Net of royalties Oil and liquids ($/bbl) Sales price Royalties - - Transportation Operating costs Natural gas ($/mcf) Sales price Royalties - - Transportation Operating costs Total $/boe (6mcf1boe) Sales price Royalties - - Transportation Operating costs 1. Netbacks do not include pipeline operations. 2. Amounts shown only represent netbacks from consolidated subsidiaries and exclude netbacks from equity accounted entities. Nine months ended September 30 Gross before royalties Net of royalties Oil and liquids ($/bbl) Sales price Royalties - - Transportation Operating costs Natural gas ($/mcf) Sales price 6.20 Royalties - - Transportation Operating costs Total $/boe (6mcf1boe) Sales price Royalties - - Transportation Operating costs 1. Netbacks do not include pipeline operations. 2. Amounts shown only represent netbacks from consolidated subsidiaries and exclude netbacks from equity accounted entities. 7 During the quarter, the Company’s average gross netback was $25.06/boe, 1% higher than 2013 due principally to higher realized gas prices in North America and lower royalties on liquids production, partially offset by lower realized prices and royalties on liquids production. The Company’s realized net sale price was stable. The realized net sale price includes the impact of physical commodity contracts, but does not include the impact of financial commodity price derivatives discussed in the “Risk Management” section of this MD&A. The corporate royalty rate was 25%, down from 30% in 2013 due principally to lower royalty payments in Southeast Asia. COMMODITY PRICES AND EXCHANGE RATES1 Three months ended September 30 Nine months ended September 30 Oil and liquids ($/bbl) North America Southeast Asia North Sea Other Natural gas ($/mcf) North America Southeast Asia North Sea Other - Company $/boe (6mcf1boe) Benchmark prices and foreign exchange rates WTI (US$/bbl) Dated Brent (US$/bbl) WCS (US$/bbl) LLS (US$/bbl) NYMEX(US$/mmbtu) AECO(C$/gj) C$/US$ exchange rate UK£/US$ exchange rate 1. Amounts shown only represent prices from consolidated subsidiaries and exclude prices from equity investees. The Company’s overall realized oil and liquids price of $87.02/bbl decreased by 10% compared to 2013. In North America, realized oil and liquids prices decreased 8% due primarily to decreases in benchmark crude prices as well as a heavier weighting towards Natural Gas Liquids (NGL) products compared to 2013. In Southeast Asia realized oil and liquids prices decreased by 6% consistent with decreases in Brent pricing and in the North Sea, prices declined 17% due principally to the decline in Brent pricing and the timing of liftings. The Company’s overall realized natural gas price of $5.88/mcf increased by 7% compared to 2013. In North America, realized natural gas prices increased by 13% in 2014, consistent with increases in NYMEX prices. In Southeast Asia, realized natural gas prices decreased by 4% due principally to declines in contracts that are linked to oil indices, partially offset by higher fixed-price contracts. For example, Corridor gas prices, where approximately 47% of sales are referenced to Duri crude and Singapore high-sulphur fuel oil on an energy equivalent basis, averaged $9.71/mcf in the third quarter versus $10.67/mcf in the prior year. 8 EXPENSES Unit Operating Expenses1 Three months ended September 30 Gross before royalties Net of royalties ($/boe) North America Southeast Asia North Sea Other 16.87 Nine months ended September 30 Gross before royalties Net of royalties ($/boe) North America Southeast Asia North Sea Other 1. 2013 represents unit operating expenses from consolidated subsidiaries, excluding unit operating expenses from equity investees. Total Operating Expenses1 Three months ended September 30 Nine months ended September 30 ($ millions) North America Southeast Asia North Sea 76 57 Other 21 11 44 24 1. Represent operating expenses from consolidated subsidiaries, excluding operating expenses from equity investees. Total operating expenses were stable due principally to increases from the timing of liftings in the North Sea and long-term testing in Colombia, offset by a decrease in Southeast Asia due to the timing of liftings. In North America, total operating expenses decreased by 5% to $128million due principally to property dispositions in western Canada, partially offset by a gas plant turnaround at Edson, increased production activity and higher gathering and processing fees in the Eagle Ford. 9 In Southeast Asia, total operating expenses decreased by 16% due primarily to the timing of liftings partially offset by additional maintenance in Vietnam and Malaysia. Unit operating expenses increased by 5% due principally to additional maintenance in Vietnam and Malaysia. In the North Sea, operating expenses in Norway increased by 33% due principally to the timing of liftings, partially offset by higher maintenance costs in Varg in 2013. Unit operating costs in Norway decreased by 26% due to higher production volumes and higher maintenance costs in Varg in 2013 as mentioned above. In the rest of the world, total operating expenses increased by $10 million compared to the same period in 2013 due to increased long-term production testing in the Akacias field in Colombia, partially offset by the timing of liftings in Algeria. Unit operating expense for the Company increased 6% compared to 2013 due to the reasons noted above. Unit Depreciation, Depletion and Amortization (DD&A) Expense1 Three months ended September 30 Gross before royalties Net of royalties ($/boe) North America Southeast Asia North Sea Other Nine months ended September 30 Gross before royalties Net of royalties ($/boe) North America Southeast Asia North Sea Other 1. Represents unit DD&A from consolidated subsidiaries, excluding unit DD&A from equity investees. Total DD&A Expense1 Three months ended September 30 Nine months ended September 30 ($ millions) North America Southeast Asia North Sea 60 33 Other 5 11 35 23 1. Represents DD&A expenses from consolidated subsidiaries, excluding DD&A expense from equity investees. Total DD&A expense decreased by 5% as a result of decreases in North America and Southeast Asia, partially offset by increased expense in the North Sea. 10 DD&A expense in North America decreased by 9% principally due to lower production attributable to property dispositions as well as reserve additions in Marcellus, partially offset by increased production from ongoing operations and an increased depletable base in the Eagle Ford. In Southeast Asia, DD&A expense decreased by 14% due principally to decreased production entitlement from HST/HSD in Vietnam as well as the timing of liftings. Unit DD&A expense decreased by 8%, due principally to impacts from the reduced production entitlement in HST/HSD. In the North Sea, DD&A expense for Norway increased by 82% due principally to increased production and the timing of liftings. Unit DD&A expense increased by 11% due to an $11 million adjustment to historic DD&A charges in 2013, partially offset by rate changes in Brage, Varg and Veslefrikk. In the rest of the world, total DD&A expense decreased due principally to the timing of liftings in Algeria. Unit DD&A expense for the Company increased by 3% to $16.00/boe due to the reasons noted above. Impairment1 Three months ended September 30 Nine months ended September 30 ($ millions) Impairment losses North America - 3 - 3 Southeast Asia - 1 - 1 North Sea - - 7 Other - - - 12 - 4 23 Impairment reversals North America - - ) - Southeast Asia - North Sea - - - ) Other - (2
